Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the references listed in the information disclosure statement are being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul J. Urbanski on 03/21/2022.
The application has been amended as follows:


In line 16 of claim 1 “a second transistor having a source terminal coupled to a node coupling the third resistor to” has been changed to -- a second transistor having a drain terminal coupled to a node coupling the third resistor to  --
In line 2 of claim 3 “generator circuit includes a second transistor coupled as a cascode connection between the transistor” has been changed to -- generator circuit includes another transistor coupled as a cascode connection between the transistor –
In line 2 of claim 8 “between the output node and the first transistor by a third resistor, and the second capacitor is” has been changed to -- between the output node and the first transistor by a fifth resistor, and the second capacitor is –
In the last line of claim 13 “output voltage at an output node” has been changed to -- output voltage at the output node –
In line 2 of claim 18 “generator circuit includes trimming means for compensating for process and part-to-part variation” has been changed to -- generator circuit includes the trimming means for compensating for process and part-to-part variation --

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
Claims 1-3, 5-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

a circuit loop having transistors and a first resistor with the first resistor coupled to a first transistor of the transistors and arranged such that, in operation, current through the first resistor has a first signed temperature coefficient; 
an output transistor coupled to an output node of the voltage generator circuit; 	a transistor coupled to the output transistor through a second resistor, the transistor coupled to the first transistor, the transistor being a field effect transistor (FET) sized such that, in operation, a voltage of the transistor has a second signed temperature coefficient, opposite in sign to the first signed temperature coefficient, wherein the transistors of the circuit loop, the output transistor, the transistor coupled to the output transistor, the first resistor, and the second resistor are sized to provide an output voltage at the output node having a substantially flat temperature coefficient; and 
a trimming component including: 
the second resistor structured as a variable resistor; 
a third resistor coupled between the output transistor and the second resistor, the third resistor structured as a variable resistor; and 
a second transistor having a drain terminal coupled to a node coupling the third resistor to the second resistor and a control terminal coupled to a control terminal of the transistor coupled to the output transistor.  
Claims 2, 3 and 5-8 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

generating current through a first resistor to have a first signed temperature coefficient based on a difference in current density between transistors in a circuit loop; and 
generating a voltage of a transistor coupled to an output transistor through a second resistor with the transistor being a field effect transistor (FET) sized such that the voltage has a second signed temperature coefficient, opposite in sign to the first signed temperature coefficient, wherein the transistors of the circuit loop, the output transistor, the transistor coupled to the output transistor, the first resistor, and the second resistor are sized to provide an output voltage at an output node having a substantially flat temperature coefficient; and 
decoupling temperature coefficient trimming from absolute voltage trimming at the output node using a trimming circuit coupled to the output transistor, the transistor coupled to the output transistor, and a second transistor; 
wherein the second transistor is coupled to the transistor coupled to the output transistor and has a different threshold voltage than the transistor coupled to the output transistor.  

Claims 10-16 depend directly or indirectly on claim 9 therefore these claims are also allowable as being dependent on an allowable base claim. 


a circuit loop for generating current through a first resistor to have a first signed temperature coefficient based on a difference in current density between transistors in the circuit loop; and 
means for generating a voltage of a transistor coupled to an output transistor through a second resistor with the transistor being a field effect transistor sized such that the voltage has a second signed temperature coefficient, opposite in sign to the first signed temperature coefficient, wherein the transistors of the circuit loop, the output transistor, the transistor coupled to the output transistor, the first resistor, and the second resistor are sized to provide an output voltage at an output node having a substantially flat temperature coefficient; and 
trimming means for decoupling temperature coefficient trimming from absolute voltage trimming at the output node, wherein the trimming means includes a second transistor having a control terminal coupled to a control terminal of the transistor coupled to the output transistor and having a threshold voltage different than a threshold voltage of the transistor coupled to the output transistor.  
Claims 18 and 20 depend directly or indirectly on claim 17 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
CONCLUSION
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure. All fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on (571) 272- 3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Htet Z. Kyaw/ (03/21/2022)
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837